Citation Nr: 0924680	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  03-06 407	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.

REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1942 to 
November 1945.  The appellant sought benefits as the 
Veteran's surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death.  The Board remanded the 
claim for additional development in June 2004.

In a March 2005 decision, the Board denied the claim.  The 
appellant appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court).  By a February 2006 
decision, the Court vacated the Board's June 2004 decision 
and remanded the claim for reconsideration pursuant to the 
terms of a Joint Motion for Remand.

The Board again remanded the claim for additional development 
in August 2006.


FINDING OF FACT

The appellant died in December 2006.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

The Board notes that the Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 
(2008) allows for substitution in the case of death of a 
claimant who dies on or after October 10, 2008.  38 U.S.C. 
§ 5121A (West Supp. 2008).  Because the claimant in this case 
died prior to October 10, 2008, no substitution may be made.


ORDER

The appeal is dismissed.




		
P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


